Citation Nr: 1508470	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-27 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to September 1960, from October 1960 to July 1966, and from April 1972 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.

In October 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for obstructive sleep apnea.  During an August 2010 VA pulmonary sleep screening evaluation, the Veteran and his wife reported that he had had apnea symptoms since the 1970s.  A November 2010 sleep study at Tulane University Hospital and Clinic revealed obstructive sleep apnea.  At the October 2013 hearing, the Veteran testified that he had told his private physician, Dr. C. Mayorga, that he would stop breathing at night, but was told that "everybody does that."  

The Board finds that additional development is required before deciding the claim on appeal.  As outlined below, the AOJ should attempt to obtain outstanding treatment records and obtain a VA medical opinion regarding the etiology of the Veteran's obstructive sleep apnea.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records dated since July 2012.

2.  With any necessary assistance from the Veteran, obtain all treatment records from Dr. C. Mayorga.  (See October 2013 Board Hearing Transcript).

3.  After completing the development requested in items (1) and (2), provide the entire claims file, including a complete copy of this Remand, to a VA examiner with appropriate expertise to obtain a medical opinion regarding the etiology of the Veteran's obstructive sleep apnea.  After reviewing the claims file, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea is related to military service.  In so opining, the reviewing examiner is advised that the Veteran's spouse has described witnessing the Veteran stop breathing during sleep since the 1970s and the Veteran has reported his awarenss of this issue since the 1970s.  For purposes of providing your opinion, please accept the assertions of the Veteran and his spouse of loss of breath during sleep since the 1970s as fact.

A medical analysis and explanation must be included with the opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After undertaking any other development deemed appropriate, readjudicate the claim.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

